Title: To Thomas Jefferson from John Wayles Eppes, 16 September 1804
From: Eppes, John Wayles
To: Jefferson, Thomas


               
                  Dear Sir,
                  Eppington Sep. 16th. 1804.
               
               Our trip has been delayed so far beyond my expectations that I am induced again to write fearing you may feel some uneasiness—We have at length fixed on Friday next for setting out, but as my mother has determined to call on Mr. Baker who has been very much injured by a fall from his chair & is still confined, it will probably be tuesday before we reach Monticello—
               My children continue in perfect health—Accept for yourself and all at Monticello the best wishes of affection—
               Yours Sincerely
               
                  
                     Jno: W: Eppes
                  
               
               
                  PS. I forward this by the way of Petersburg to which place an opportunity offers today—
               
               
                  JWE.
               
            